DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive. 
The information added to the preamble of independent claims 1, 8, and 15 is not given any patentable weight for two reasons. First, a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause (Kropa v. Robie, 88 USPQ 478 CCPA 1951). Additionally, any recitation with respect to the manner in which a claimed apparatus is/is not intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (Ex parte Masham, 2 USPQ 2d 1647, 1987).
The applied prior art, Bernard et al, also states in paragraph 0022 t the following: “This allows customers and service technicians to communicate with motor 202 and/or motor controller 214 without host system power or event while motor 202 is packaged or crated for shipment”. 
As described in paragraph 0022, information is loaded onto the motors wirelessly even when the motor is off.
Figures 2 & 3 and corresponding description clearly described that each motor 202 includes a motor controller 214 that communicates with computing device 206, which is used to interact with each of the motors and server 204, even when the motors are crated for shipment. Paragraph 0018 clearly describes the computing device 206 communicating with all the motors at the same time, since each one of them each a separate controller and identification data.
The Terminal disclaimer filed on 10/11/21 has been approved. Therefore, the non-obvious double patenting rejection presented in the Non-Final Office Action dated 7/21/21 has been withdrawn.
The drawing changes filed on 10/11/21 have been approved.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bernard et al (US Publication 2016/0028559).
Claims 1 and 15, Bernard et al teaches a system for programming a plurality of motors of the same type (even when the motors are being packaged or crated as described for example in paragraph 0022) comprising: A non-transitory computer readable medium that stores a plurality of motor type identifiers (modes of operation as described in paragraph 0015, diagnostic data and motor configuration as described in 
Claims 2 and 9, Bernard et al describes in paragraph 0030 that computing device 206 could be a smartphone.
Claims 3, 10, and 16, Bernard et al describes for example in paragraphs 0022 and 0029, the use of near field communication technology.
Claims 4, 11, and 17, Bernard et al describes for example in paragraph 0019 that the manufacturer of the motor is used a motor identifier.
Claims 5, 12, and 18, Bernard et al describes for example in paragraph 0019 that a database of the server stores information about the manufacturer of the motors.
Claims 6, 13, and 19, Bernard et al describes computer device 206 as having a display.
Claim 8, the only difference between claim 1 and 8 is the limitation directed to a server. As described before, the system taught by Bernard et al uses a server 204.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited documents, especially US Publication 2015/0064021, . 
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached (571) 272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/
Primary Examiner, Art Unit 2846